Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lionell Elijah Ephraim petitions for a writ of mandamus, alleging that the district court has unduly delayed ruling on his 28 U.S.C. § 2241 (2006) petitions. He seeks an order from this court directing the district court to act on the petitions. We find the present record does not reveal undue delay in the district court. Accordingly, while we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*236fore this court and argument would not aid the decisional process.

PETITION DENIED.